NO. 07-04-0015-CV

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  JANUARY 16, 2004

                          ______________________________


      IN RE GALE GREENSTREET AND JUDY LAWRENCE AS CO-TRUSTEES
      OF THE A. M. & J., COLDWATER, AND RED RIVER TRUSTS, RELATORS

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               ORIGINAL PROCEEDING


       Gale Greenstreet and Judy Lawrence, as Co-Trustees, relators, proceeding pro se,

commenced this original proceeding by filing a “Complaint for an Emergency Preliminary

Injunction and Permanent Injunctive Relief [And Damages].” We dismiss the complaint for

want of jurisdiction.


       Relators reference an opinion and judgment issued by this Court on March 15,

1995, in Cause Number 07-94-0178-CV and request that we enforce that judgment.

However, the judgment of an appellate court is enforced at the trial court level after the

mandate from the appellate court is received by the trial court clerk and the process of

enforcing the judgment commences. Mandate in our 1995 decision was issued on May
24, 1995. Relators also request that we grant an emergency preliminary injunction and a

permanent injunction.


       The jurisdiction of a court of appeals to grant injunctive relief is limited to preserving

or enforcing its jurisdiction over the merits of a pending appeal and not for the purpose of

granting relief on equitable grounds nor for protecting a litigant. See Pace v. McEwen, 604
S.W.2d 231, 233 (Tex.Civ.App.–San Antonio 1980, no writ); see also Nelson v. Blanco

Independent School District, 386 S.W.2d 636, 637 (Tex.Civ.App.–Austin 1965, no writ).

Because our mandate in the referenced proceeding was issued in 1995, we have no

jurisdiction to grant the relief requested.


       Accordingly, relators’ complaint is dismissed for want of jurisdiction.


                                                   Per Curiam




                                               2